DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on March 18, 2021.
Claims 1-8, 12-15, and 18-20 have been amended and are hereby entered.
Claims 9-11 and 16-17 were previously cancelled by applicant.
Claims 1-8, 12-15, and 18-20 are pending and have been examined. 
This action is made FINAL.

Examiner’s Note
The claims are replete with intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have some patentable weight.  For example, “for a dealer of the trackable resources” and “for the trackable resources” are a few examples in claim 1.
	
Response to Arguments
The 101 rejection has been withdrawn due to the applicant’s amendments. The claims in ordered combination are directed to a practical application. 
Applicant's art arguments are considered moot due to new grounds of rejection.  However, for compact prosecution, the examiner is providing some of response to arguments.  On page 7, the Applicant argues that a prima facie case of obviousness has apparently not been established. In response, the Examiner respectfully submits that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submits that the burden of presenting a prima facie case of obviousness has successfully been satisfied, since evidence of corresponding claim elements in the prior art has been presented, and since the Examiner has expressly articulated the combinations and the motivations for combinations that fairly suggest Applicant's claimed invention. 
In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
To this end, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
In the instant case, the Examiner respectfully notes that each and every motivation to combine the applied references is accompanied by select portions of the respective references which specifically support that particular motivation. As such, it is NOT seen that the Examiner's combination of references is unsupported by the applied prior art of record. Rather, it is respectfully submitted that explanation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner, Ex pane Levengood 28 USPQ 2d 1300 (Bd. Pat. App. & Inter., 4/22/93).
The Applicant's arguments stating that the combination of the prior art of record does not fully disclose nor fairly suggest the claimed invention fails to persuade the Examiner because, as shown in the rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagla (U.S. Pub. No. 2018/0018723 A1) in view of Candeloro (US 20190295030 A1).

	Regarding claim 1:
Nagla teaches:
in an information processing device comprising at least one computer processor and a distributed ledger system: (“distributed ledger platform… blockchain platform” [0005]; 
receiving, at the distributed ledger system, an identifier for a vehicle  and a sales  status for the vehicle , [the vehicle  being in an inventory of a plurality of vehicles  for a dealer of the vehicle ]; (“vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status.” [0118]; “vehicle inventory management” [0139]; “a vehicle identification number or VIN may be used to showcase inventory” [0145]; [0150-1] “VIN may be used to showcase inventory.” [0145]; “a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN.” [0100]; Under BRI sales status can be many things including the following mapping: “ownership information, collision or accident information, repair information, insurance information, financing information and so on. Other examples of transaction and vehicle data include a stolen or missing status for a vehicle, recall data, and insurance or accident claims so on.” [0101]; “platform may notify the manufacturer or dealership where the car was sold,” [0105]; “vehicle record can track service and accident history for the vehicle linked to the VIN.” [0106]; “interface unit 310 can access a history report and check ownership status” [0118]; “vehicle itself may be programmed to report servicing requests (e.g. service due, engine light, diagnostic tool reading) or other vehicle history events and create blocks” [0119])
writing the identifier and the vehicle sales status data to a distributed ledger; (“record and enters the VIN….vehicle by VIN.  A private key can unlock additional data (e.g. contents of a smart contract).  The interface unit 310 can access a history report and check ownership status.” [0118]; “a stolen or missing status for a vehicle” [0101]; “vehicle identification number (VIN) may be used by the vehicle record node 300 to build a centralized repository to facilitate P2P transactions for vehicles.  The vehicle record node 300 may be a distributed and decentralized ledger platform implemented using blockchain technology.” [0155]; [0106]; The 
receiving, at the distributed ledger, an update to the vehicle sales status data for the vehicle, the update indicating that the vehicle has been taken out of the inventory of the plurality of vehicles; writing the update to the distributed ledger; and
executing a smart contract based on the update to the vehicle sales status, wherein the smart contract executes a payment from the dealer of the vehicle to a supplier or financier that financed the vehicle for the dealer. (“FIG. 11 is a workflow diagram of smart contract generation.” [0176]; Fig. 5 (506 and 510) and assoc text “micro-services unit 506 can provide different services for buyers, sellers and financial institutions…. integration middleware 512 can implement ledger integration gateways, payment services, and data analytics.  The enterprise system interface 514 can integrate client profiles, payments,” [0130]; “vehicle record platform 500 can enable financial institution or counterparty… chain payment protocol and lifecycle… payment integration” [0140]; “the buyer and that the seller received payment” [0142]; “generating a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms; determining that the transaction terms are satisfied and releasing payment; and recording another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract.” [0006]; “bank unit 728… Payments can be fulfilled through the vehicle record platform 500 infrastructure, converting government backed currencies to a cryptocurrency, or the payments can be realized through the usual means, such as via the Swift network leveraging bank payments services. Banks can be part of this marketplace [0160-5] and fig. 7A(element 712)-B( element 728); Fig. 8; Fig. 11 (element 1102, 1104, 1108, 1110, 1124) and assoc text in [0176])
Nagla teaches inventory management by teaching “peer to peer vehicle marketplace can include a vehicle inventory management “ [0139].  Nagla does not explicitly teach but Candeloro teaches:
the vehicle  being in an inventory of a plurality of vehicles  for a dealer of the vehicle (“Vehicle management system 122 may also be configured to manage one or more fleets, lots, or inventory of vehicles of an organization associated with management entity 104. For example, vehicle management system 122 may be configured to manage vehicles associated with a dealership, a fleet leasing company, a vehicle rental company,… vehicle data based on VIN of each vehicle” [0034]) 
Nagla to include teachings as taught by Candeloro because “to locate vehicles requested by customers and manage inventory of vehicles across various locations.” [0002].


Regarding claim 2:
The combination of Nagla and Candeloro, as shown in the rejection above, discloses the limitations of claim 1.
Nagla further teaches:
wherein the vehicle  sales status or the update to the vehicle  sales status is received from the supplier of the vehicle . (“FIG. 9 is a diagram of a vehicle lifecycle. Throughout the vehicle lifecycle, key vehicle information can be updated as blocks to the blockchain or distributed ledger to provide a comprehensive vehicle record. The lifecycle can include a build stage 902, a sale or by stage 904, and a repair or recall or service stage 906.” [0174]; Fig. 9; Fig. 10-11 and assoc text; “receive a manufacturer recall event” [0029]; “the manufacturer creates the first block” [0118]; “If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner - initial car dealer - first owner or another subsequent owner - vehicle record information can be entered using the interface unit 310”  [0107]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0104-110]; [0117-120].  In addition, the taking out of inventory could be when a vehicle is undergoing repair or service s taught by Fig. 10 (1006) and assoc text. “1006, the vehicle record platform 500 can record data” [0175])


Regarding claim 3:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 1.
Nagla further teaches
wherein the vehicle  sales status or the update to the vehicle  sales status is received by the dealer of the vehicle. (“FIG. 9 is a diagram of a vehicle lifecycle. Throughout the vehicle lifecycle, key vehicle information can be updated as blocks to the blockchain or distributed ledger to provide a comprehensive vehicle record. The lifecycle can include a build stage 902, a sale or by stage 904, and a repair or recall or service stage 906.” [0174]; Fig. 9; Fig. 10-11 and assoc text; “that the seller received payment…dealer…[0142]; Fig. 5 (506 and 510) and assoc text “micro-services unit 506 can provide different services for buyers, sellers and financial institutions…. integration middleware 512 can implement ledger integration gateways, payment services, and data analytics.  The enterprise system interface 514 can integrate client profiles, payments,” [0130]; “vehicle record platform 500 can enable financial institution or counterparty… chain payment protocol and lifecycle… payment integration” [0140]; “the buyer and that the seller received payment” [0142])

Regarding claim 4:
The combination of Nagla and Candeloro, as shown in the rejection above, discloses the limitations of claim 7.
Nagla further teaches:
wherein the vehicle  sales status or the update to the vehicle  sales status is received from an onboard system for the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158])

Regarding claim 5:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 7.
Nagla further teaches
wherein the vehicle  sales status or the update to the vehicle  sales status is received from a telematics provider for the vehicle . (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “mileage” [0101]; [0112]; [0151]; [0176]; [0178])

Regarding claim 6:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 7.
Nagla further teaches:
wherein the vehicle  sales status or the update to the vehicle  sales status is received from a sensor at a location for the dealer of the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “mileage” [0101]; [0112]; [0151]; [0176]; [0178]; “that the seller received payment…dealer…[0142]; “If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner - initial car dealer - first owner or another subsequent owner - vehicle record information can be entered using the interface unit 310”  [0107]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0104-110]; [0117-120].  In addition, the taking out of inventory could be when a vehicle is undergoing repair or service s taught by Fig. 10 (1006) and assoc text. “1006, the vehicle record platform 500 can record data” [0175])

Regarding claim 7:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 1.
Nagla further teaches
wherein the identifier comprises a vehicle identification number. “Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “vehicle identification number ( VIN) along with corresponding vehicle and transaction data “ [0094])

Regarding claim 8:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 7.
Nagla further teaches:
wherein the vehicle  sales status further comprises a mileage of the vehicle and/or a maintenance status of the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “mileage” [0101]; [0112]; [0151]; [0176]; [0178]; “initial block comprising ownership attributes for the first owner,” [0052]; “vehicle record can track service and accident history…ledger” [0106]; [0124]; [0130]; “ledger…ownership attributes, and permission attributes for the vehicle record.” [0132]; “recalls, repairs…accident” [0140-2] )

Regarding claims 12 and 18:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claims 1 and 15, respectively.
Nagla further teaches:
wherein the smart contract further causes a second vehicle  to be requested from the supplier. (“blockchain ledger may be distributed across entities 102, 104, 106, 108, 110, and 112 and used to track information relating to various vehicle assets, obligations, contracts, documents, etc” [0092]; [0085])

Regarding claim 13:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 1.
Nagla further teaches:
wherein the smart contract further causes a third party to change title of the vehicle to a buyer or a second seller. (“If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner - initial car dealer - first owner or another subsequent owner - vehicle record information can be entered using the interface unit 310”  [0107]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0104-110]; [0117-120])

Regarding claim 14:
The combination of Nagla and Candeloro, as shown in the rejection above, discloses the limitations of claim 1.
Nagla further teaches:
wherein the smart contract further causes a third party to insure the vehicle. (“insurance coverage” [0141]; [0177-180])

Regarding claim 15:
Nagla teaches:
in an information processing device comprising at least one computer processor and a distributed ledger system: (“distributed ledger platform… blockchain platform” [0005]; “computing device” [0006]; Fig.; 6; “FIG. 5 is a diagram of a vehicle record platform 500” [-129] and fig. 5)
receiving, at the distributed ledger system and from a supplier of a vehicle, an identifier for the vehicle and a sales  data for the vehicle, the vehicle being in an inventory of a plurality of vehicles for a dealer of the vehicle; (“vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history 
writing the sales status to the distributed ledger; (“initial block - vehicle registration, ownership attributes, and permission attributes for the vehicle record - indexed by a VIN uniquely identifying the particular vehicle - blocks are stored in blockchain storage 304” [0096]-[0102]; “record and enters the VIN.” [0118]; The sales status can maybe many things including “initial block comprising ownership attributes for the first owner,” [0052]; “vehicle record can track service and accident history…ledger” [0106]; [0124]; [0130]; “ledger…ownership attributes, and permission attributes for the vehicle record.” [0132]; “recalls, repairs…accident” [0140-2] )
receiving, at the distributed ledger system, a first update to the sales status for the vehicle from a dealer or seller of the vehicle, the first update to the sales status indicating that the vehicle is in the dealer or seller's inventory of the plurality of vehicles; writing the first update to the sales  status data to the distributed ledger;  (“block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the 
receiving, at the distributed ledger system, a second update to the sales status for the vehicle from the dealer or seller of the vehicle, the second update to the sales status indicating that the vehicle has been sold to a third party and is no longer in the inventory of the plurality of vehicles; writing the second update to the trackable resource status data to the distributed ledger; and (“If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner…initial car dealer…first owner or another subsequent owner…vehicle record information can be entered using the interface unit 310, [0104]-[0110]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0117-120]; “VIN may be used to showcase inventory.” [0145]; “a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN.” [0100]; The sales status can maybe many things including “initial block comprising ownership attributes for the first owner,” [0052]; “vehicle record can track service and accident history…ledger” [0106]; [0124]; [0130]; 
executing a smart contract based on the second update to the sales status data , wherein the smart contract executes a payment from the dealer of the vehicle to the supplier or financier that financed the vehicle for the dealer. (“FIG. 11 is a workflow diagram of smart contract generation.” [0176]; Fig. 5 (506 and 510) and assoc text “micro-services unit 506 can provide different services for buyers, sellers and financial institutions…. integration middleware 512 can implement ledger integration gateways, payment services, and data analytics.  The enterprise system interface 514 can integrate client profiles, payments,” [0130]; “vehicle record platform 500 can enable financial institution or counterparty… chain payment protocol and lifecycle… payment integration” [0140]; “the buyer and that the seller received payment” [0142]; “generating a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms; determining that the transaction terms are satisfied and releasing payment; and recording another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract.” [0006]; “bank unit 728… Payments can be fulfilled through the vehicle record platform 500 infrastructure, converting government backed currencies to a cryptocurrency, or the payments can be realized through the usual means, such as via the Swift network leveraging bank payments services. Banks can be part of this marketplace [0160-5] and fig. 7A(element 712)-B( element 728); Fig. 11 (element 1102, 1104, 1108, 1110) and assoc text in [0176])
Nagla teaches inventory management by teaching “peer to peer vehicle marketplace can include a vehicle inventory management “ [0139].  Nagla does not explicitly teach but Candeloro teaches:
the vehicle  being in an inventory of a plurality of vehicles  for a dealer of the vehicle (“Vehicle management system 122 may also be configured to manage one or more fleets, lots, or inventory  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Nagla to include teachings as taught by Candeloro because “to locate vehicles requested by customers and manage inventory of vehicles across various locations.” [0002].
Regarding claim 19:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 15.
Nagla further teaches:
receiving, at the distributed ledger, a third update to the sales status for the vehicle from an on-board system on the vehicle, the third update comprises a mileage of the vehicle, a maintenance status of the vehicle, or a location of the vehicle; and writing the third update to the sales status to the distributed ledger. (Abstract; “Vehicle data can include the make of the vehicle, the model of the vehicle, mileage, and other vehicle data…transaction data can include ownership information, collision or accident information, repair information, insurance information, financing information and so on” [0097]-[0102]; [0117]-[0120])

Regarding claim 20:
The combination of Nagla and Candeloro,  as shown in the rejection above, discloses the limitations of claim 19.
Nagla further teaches:
executing a second smart contract based on the third update to the sales status; wherein the second smart contract depreciates the vehicle. (“vehicle record platform 500 can provide a vehicle history registry along with the loan and insurance management system…provide accurate information regarding the vehicle's value for financing purposes of considering condition, price, repairs, recalls, and so on” [0140]-[0142]).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopkins (US PAT No. 10,521,780) is pertinent because it uses Techniques are described for managing a transaction, such as a purchase of a vehicle or other product, using one or more blockchains. The completion of a transaction may be facilitated by providing an information portal, such as one or more application user interfaces, to enable the buyer, seller, or other parties to readily access blockchain-stored information that is relevant to the transaction. In some examples, where the product to be purchased is a vehicle (e.g., car, truck, motorcycle, boat, etc.), the blockchain-stored information may include information regarding the loan, title, insurance, driver's license or other identification verification, vehicle ownership history, inspection history, repair history, lien information, and so forth. The portal also enables a point of contact to be maintained between the buyer and a lender during the process of purchasing the product.
Haldenby  (US 20170046652 A1) is pertinent because it uses blockchain ledgers to track vehicle details. 
Bailey (US 20180143995 A1) is pertinent because it uses blockchains or block chain, are records of ownership of an item of value that is geographically synchronized and replicated a cross numerous locations without using central data storage or administration.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694